Citation Nr: 0738665	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
September 1968 and from June 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a bilateral foot disorder.  

In October 2005, the Board remanded the case for further 
evidentiary development.  In a January 2006 supplemental 
statement of the case, it was concluded that new and material 
evidence had been submitted and the claim was reopened.  
However, service connection for a bilateral foot disorder was 
denied.  

Although the veteran's claim was reopened in January 2006, 
the new and material evidence requirement is a legal issue 
which the Board has a duty to address, regardless of the RO's 
actions.  Hence, the issue has been characterized on the 
initial page of this decision accordingly.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The May 1999 Board decision that found that found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a bilateral foot 
disorder is final.  

2.  The evidence received since the May 1999 Board decision 
indicates that the veteran's bilateral foot disorder began in 
service and that the current disability is directly related 
to his military service.  

3.  The additional medical evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

The evidence received since the final May 1999 Board decision 
that found that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
bilateral foot disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of that claim, no further discussion of VCAA 
compliance is needed.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  A decision issued by the Board is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's present claim was initiated prior to August 2001, 
i.e., in July 2001, his claim will be adjudicated by applying 
the law previously in effect.  

In a November 1968 rating decision, the RO denied the 
veteran's initial claim for service connection for foot 
trouble, which had been diagnosed as congenital overlapping 
of the right fourth toe and left fifth toe.  A medical board 
review in service concluded that the veteran's foot 
disability existed prior to service and was not aggravated 
beyond the expected progress of the disease.  The RO 
concluded that the veteran's bilateral foot disability was a 
congenital or developmental abnormality and was not a 
disability under the law.  The veteran did not appeal the 
decision and it became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2007).  

In a June 1978 rating decision, the RO denied service 
connection for bilateral hallux valgus.  Again, it was 
concluded that the disability was congenital or developmental 
in nature.  The veteran did not appeal the decision and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2007).  

In September 1989, the veteran sought to reopen the claim.  
The additional evidence submitted included a VA treatment 
report dated in February 1985 which showed that the veteran 
reported foot pain when walking, bearing weight, and wearing 
shoes.  A podiatrist reported that he had treated the veteran 
for severe deformity of the feet for some time.  The veteran 
had told him that the problems stemmed from service and had 
gotten progressively worse.  In a June 1990 rating decision, 
the RO denied reopening the claim.  The veteran appealed this 
determination to the Board.  In a June 1991 decision, the 
Board also found that new and material evidence had not been 
submitted to reopen the claim.  The Board noted that the 
additional evidence did not contain objective medical 
evidence linking the veteran's bilateral foot disorder with 
his military service.  

The veteran filed a motion for reconsideration of the Board's 
June 1991 decision.  In March 1992, the Board denied the 
motion.  The veteran appealed the determination to the United 
States Court of Veterans Appeals (subsequently re-designated 
the United States Court of Appeals for Veterans Claims) 
(Court).  In a February 1993 order, the Court dismissed the 
veteran's appeal for failure to prosecute it and to comply 
with the rules of the Court.  Thus, the June 1991 Board 
decision became final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104(a)(1) (2007).  

In July 1997, the veteran again sought to reopen his claim 
for service connection for a bilateral foot disorder.  He 
submitted lay statements from friends, relatives and a 
football coach who stated that the veteran did not have any 
foot problems prior to service.  He also submitted school 
records showing that he played football in high school as 
well as another statement from his treating podiatrist.  In a 
November 1997 rating decision, the RO found that new and 
material evidence had not been submitted and denied the 
claim.  The veteran appealed to the Board.  

In a May 1999 decision, the Board also found that new and 
material evidence had not been submitted to reopen the claim.  
The Board concluded that the additional evidence did not show 
that the veteran had a bilateral foot disorder that was not 
manifest prior to his first period of active service, or that 
any such disorder had been incurred in or aggravated by 
service.  The veteran was informed of the Board's decision, 
but did not appeal it.  Hence, it became final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2007).  

In June 2001, the veteran submitted another request to reopen 
the claim for service connection for a bilateral foot 
disorder.  Evidence submitted subsequent to the May 1999 
Board decision includes a June 2005 VA treatment record in 
which a podiatrist opined that the veteran's current 
bilateral foot disorder began during the veteran's military 
service and is related to it.  The Board finds this 
additional evidence is new, in that it was not previously of 
record, and it is also material as it relates to a prior 
basis for denial of the claim, i.e., medical evidence that 
the veteran's current foot disability was not manifested 
prior to his service, but was incurred during his military 
service.  Hence, the additional evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, new and 
material evidence has been submitted, and the claim is 
reopened.  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral foot 
disorder is reopened and the claim is granted to this extent 
only.  


REMAND

Although the claim for service connection for a bilateral 
foot disorder is reopened, additional evidence is needed 
before a determination on the merits can be rendered.  
Although the June 2005 medical statement is presumed credible 
for the purposes of reopening a claim, see Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), that presumption does 
not attach once the claim is reopened.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4).  Based on 
the foregoing, the Board concludes that a VA examination with 
claims file review is necessary to make an accurate 
determination regarding the relationship between any 
currently diagnosed bilateral foot disorder and the veteran's 
active military service.  See 38 C.F.R. § 3.159(c)(4) (2007); 
see also, McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 
(holding that a medical examination is needed when evidence 
is insufficient to grant benefits but indicates that a 
condition may be associated with service).  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a reopened claim, 
the claim shall be denied.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination to determine whether the 
veteran suffers from a bilateral foot 
disability that was incurred in or 
aggravated by his active military 
service.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is more likely, less likely, or at 
least as likely as not that any currently 
diagnosed bilateral foot disability was 
caused or aggravated (permanently 
worsened beyond normal progression) by 
the veteran's active military service, or 
is otherwise related to his service.  

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


